340 S.E.2d 110 (1986)
STATE of North Carolina
v.
Terris Lee EDMONDSON.
No. 601PA84.
Supreme Court of North Carolina.
March 5, 1986.
Lacy H. Thornburg, Atty. Gen. by William N. Farrell, Jr., Asst. Atty. Gen., Raleigh, for State.
Adam Stein, Appellate Defender by David W. Dorey, Asst. Appellate Defender, and Louis D. Bilionis, Sp. Asst. to the Appellate Defender, Raleigh, for defendant-appellant.
MITCHELL, Justice.
The defendant's sole contention is that prohibitions in the Constitution of the United States and the Constitution of North Carolina against placing a person twice in jeopardy prohibited his convictions and punishment, in a single trial, for both felony breaking or entering, N.C.G.S. § 14-54(a), and felonious larceny based upon the same breaking or entering, N.C.G.S. § 14-72(b)(2). When faced with the identical question in the recent case of State v. Gardner, 315 N.C. 444, 340 S.E.2d 701 (1986), we specifically held that conviction and punishment for both such offenses in a single trial is not prohibited by the provisions of either the Constitution of the United States or the Constitution of North Carolina. For reasons fully discussed in Gardner, we conclude that the defendant in the present case received a fair trial free of prejudicial error. The decision of the Court of Appeals is affirmed.
AFFIRMED.
BILLINGS, J., did not participate in the consideration or decision of this case.
*111 EXUM, Justice dissenting.
For the reasons stated in my dissenting opinion in State v. Gardner, 315 N.C. 444, 340 S.E.2d 701 (1986), I dissent here from the majority's resolution of the double jeopardy question.
FRYE, J., joins in this dissenting opinion.